Exhibit 10.49

 

 

LEASE ACQUISITION AND DEVELOPMENT AGREEMENT

BY AND BETWEEN

TRIGON ENERGY PARTNERS LLC

AND

CEU EAGLE FORD, LLC

  

 

DATED MAY 4, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS; INTERPRETATION      1   

1.1

     Defined Terms      1   

1.2

     Interpretation      6    Article II GENERAL PROVISIONS      7   

2.1

     Preliminary Phase      7   

2.2

     Activities within the AMI      10   

2.3

     Relationship of Parties      10    Article III PROPERTY RELATED OBLIGATIONS
     10   

3.1

     Properties and Interests within the AMI      10   

3.2

     Acreage within and without of the AMI      12    Article IV SEISMIC RELATED
OBLIGATIONS      12   

4.1

     Seismic Projects      12   

4.2

     Acquisition of Third Party Seismic Data      13   

4.3

     Non-Consent Provisions      13   

4.4

     Ownership of Seismic Data      13    Article V DRILLING RELATED OBLIGATIONS
     14   

5.1

     Drilling Operator      14   

5.2

     Proposals to Drill Wells      14   

5.3

     Drilling, Completion and Other Elections      15   

5.4

     Prospect Relinquishment      15    Article VI TERM; TERMINATION      15   

6.1

     Term      15   

6.2

     Termination      15   

6.3

     Survival of Joint Operating Agreement(s)      16    Article VII FORCE
MAJEURE      17    Article VIII CONFIDENTIALITY      17   

8.1

     Confidentiality of Each Party’s Information      17   

8.2

     Restrictions on Use      18   

8.3

     Violations      18    Article IX RESTRICTIONS ON DATA      18   

9.1

     Restrictions on Data      18   

 

i



--------------------------------------------------------------------------------

Article X ASSIGNMENT     19   

10.1

     Assignment of Agreement     19   

10.2

     Tag-Along Rights     19    Article XI DISPUTE RESOLUTION     20   

11.1

     Dispute; Mutual Resolution     20   

11.2

     Mandatory and Binding Arbitration     20   

11.3

     No Waiver; Preservation of Remedies     21   

11.4

     Statute of Limitations     21   

11.5

     Scope of Award and Modification or Vacation of Award     21   

11.6

     Other Matters     22    Article XII Representation and Warranties     22   

12.1

     Representations and Warranties of Trigon     22   

12.2

     Representations and Warranties of CEU     23    Article XIII MISCELLANEOUS
    24   

13.1

     Entire Agreement; Amendment and Waiver     24   

13.2

     Severability     24   

13.3

     Governing Law     24   

13.4

     Notices     24   

13.5

     Binding Effect     25   

13.6

     Headings     25   

13.7

     Legal Representation of the Parties     25   

13.8

     Electronic Transmission     25   

13.9

     Multiple Counterparts     26   

List of Exhibits:

 

Exhibit

     Counties in Eagle Ford

Exhibit

     Area of Mutual Interest

Exhibit

     Joint Operating Agreement

Exhibit

     Assignment

Exhibit

     Confidentiality Agreement

Exhibit

     Excluded Mineral Interest Parties

Exhibit

     Lease Agreement

 

ii



--------------------------------------------------------------------------------

LEASE ACQUISITION AND DEVELOPMENT AGREEMENT

This Lease Acquisition and Development Agreement (this “Agreement”) is made and
entered as of May 4, 2010 (the “Effective Date”), by and between Trigon Energy
Partners LLC, a Delaware limited liability company (“Trigon”), and CEU Eagle
Ford, LLC, a Delaware limited liability company (“CEU”). CEU and Trigon are
referred to herein individually as “Party” and jointly as “Parties”.

WITNESSETH:

A. Trigon is a newly formed limited liability company that is raising equity
capital to fund the acquisition and development of oil and gas mineral leases in
the Eagle Ford Shale play, within the counties located within the State of Texas
identified on Exhibit 0 attached hereto (the “Eagle Ford”).

B. CEU desires to acquire leases in the Eagle Ford with Trigon and to develop
the properties covered by those leases on the terms and conditions set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

1.1 Defined Terms. Each term defined in this Section 1.1, when used in this
Agreement, has the meaning indicated below.

(a) “AAA” shall have the meaning ascribed thereto in Section 11.2.

(b) “Accepted CA” shall have the meaning ascribed thereto in Section 8.1(d).

(c) “Acquiring Party” shall have the meaning ascribed thereto in Section 3.1(a).

(d) “Additional Interest” shall have the meaning ascribed thereto in Section
3.2.

(e) “AFE” shall have the meaning ascribed thereto in the Joint Operating
Agreement.

(f) “Affiliate” shall have the meaning ascribed thereto in Section 10.1.

(g) “Agreement” shall have the meaning as ascribed thereto in the introductory
paragraph.

(h) “AMI” shall mean the area depicted on Exhibit 0, as modified from time to
time in accordance with the terms and provisions of this Agreement or by mutual
agreement of the Parties. In the event that there is no Equity Commitment Date
by the Equity Deadline, the Parties agree that on the 45th day following the
Equity Deadline the AMI shall be reduced to an



--------------------------------------------------------------------------------

area consisting of the Phase One Properties, plus a one-half mile halo around
each Phase One Property.

(i) “AMI Election Notice” shall have the meaning ascribed thereto in Section
3.1(a).

(j) “Applicable Law” shall mean all existing and future applicable laws, rules,
regulations, statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by, any governmental authority, and
applicable judgments, decrees, injunctions, writs, orders or like action of any
court, arbitrator or other administrative, judicial or quasi-judicial tribunal
or agency of competent jurisdiction (including those pertaining to health,
safety or the environment).

(k) “Approved Assignment” shall have the meaning ascribed thereto in Section
2.1(b).

(l) “Business Day” means each day which is not a day on which banks in Houston,
Texas are generally authorized or obligated, by law or executive order, to
close.

(m) “Committed Capital” shall have the meaning ascribed thereto in Section
2.1(a).

(n) “CEU” shall have the meaning ascribed thereto in the introductory paragraph.

(o) “CEU Base Capital” shall have the meaning ascribed thereto in Section
2.1(a).

(p) “CEU Equity Percentage” shall have the meaning ascribed thereto in Section
2.1(d).

(q) “CEU Funded Capital” shall have the meaning ascribed thereto in Section
2.1(a).

(r) “CEU Returned Capital” shall have the meaning ascribed thereto in Section
2.1(d).

(s) “CEU’s AMI Interest” shall have the meaning ascribed thereto in Section
2.1(d).

(t) “Data” shall mean all geophysical, geological and engineering studies,
engineering reports, other data and information and all studies, maps,
evaluations or reports derived therefrom (regardless of the form or medium in
which displayed or stored), which studies, reports, data, information, maps and
evaluations are used or useful in the acquisition, interpretation, exploration
or development of interests in oil and gas properties.

(u) “Dispute” shall have the meaning ascribed thereto in Section 11.1.

 

2



--------------------------------------------------------------------------------

(v) “Effective Date” shall have the meaning ascribed thereto in the introductory
paragraph.

(w) “Election Percentage” shall mean with respect to the any properties or
interests subject to the AMI provisions of Section 3.1, an undivided percentage
interest of the Acquiring Party’s interest in such properties or interests equal
to CEU’s AMI Interest.

(x) “Equity Commitment Date” shall have the meaning ascribed thereto in Section
2.1(c).

(y) “Equity Deadline” shall mean September 30, 2010; provided, however, that if
Trigon is actively working on a term sheet with a Funder as of such date, then
the Equity Deadline shall be extended until the transaction contemplated by such
term sheet closes or is terminated; provided that, in no event will the Equity
Deadline extend beyond October 31, 2010.

(z) “Excluded Mineral Interest Owners” shall have the meaning ascribed thereto
in Section 3.1(c).

(aa) “Family Tree” shall have the meaning ascribed thereto in Section 3.1(c)

(bb) “Funded Capital” shall have the meaning ascribed thereto in Section 2.1(a).

(cc) “Funder” shall have the meaning ascribed thereto in Section 2.1(c).

(dd) “Funder Agreement” shall have the meaning ascribed thereto in Section
2.1(c).

(ee) “Funder Equity Commitment” shall have the meaning ascribed thereto in
Section 2.1(d).

(ff) “Funder Notice” shall have the meaning ascribed thereto in Section 2.1(c).

(gg) “Geological Data” shall mean any Data, other than Seismic Data.

(hh) “Hydrocarbon Interests” shall have the meaning ascribed thereto in Section
3.1(a).

(ii) “Individual Joint Operating Agreement” shall have the meaning ascribed
thereto in the definition of Joint Operating Agreement in Section 1.1(mm).

(jj) “Initial Assignments” shall have the meaning ascribed thereto in Section
2.1(b).

(kk) “Initial Interest” shall have the meaning ascribed thereto in Section 10.2.

(ll) “Initial Well” shall mean, with respect to a Prospect Area, the first well
to be drilled and completed within the Prospect Area or a substitute, twin,
replacement, sidetrack or other well drilled as a replacement for any Initial
Well if an Initial Well does not reach its

 

3



--------------------------------------------------------------------------------

objective depth due to mechanical problems, blowout, severe loss of circulation
or other problems which make it impossible to reach the objective depth, or
impossible to complete.

(mm) “Joint Operating Agreement” shall mean the Model Form Operating Agreement
(A.A.P.L. Form 610-1989, as amended by the Parties) attached hereto as Exhibit
0; provided, however, that to the extent a third party joint operating agreement
exists with respect to any interests of the properties within the AMI, such term
shall mean such third party joint operating agreement. The Joint Operating
Agreement shall from the Effective Date forward, to the extent a third party
joint operating agreement does not then currently exist covering any interests
of the Parties within the AMI, be applicable to and cover all of the jointly
owned lands, leases, wells and interests within the AMI (“Master Joint Operating
Agreement”); provided, however, if a Prospect Area is proposed within the AMI,
the Parties shall execute an individual Joint Operating Agreement which shall be
applicable to and cover all of the lands within the Prospect Area and the
Initial Well for the Prospect Area (“Individual Joint Operating Agreement”). If
the Parties execute an Individual Joint Operating Agreement, the Master Joint
Operating Agreement shall terminate as to the lands, leases, wells and interests
covered by the Individual Joint Operating Agreement. Among other things, the
Parties acknowledge and agree that the Joint Operating Agreement will include a
fixed rate overhead charge of $150,000 for each horizontal well spudded, which
charge shall be in lieu of any obligation to cover general and administrative
costs (but not other COPAS costs reflected in the Joint Operating Agreement) of
the operator.

(nn) “Lease Acquisition Costs” shall mean (i) in the case of a new lease entered
into with the lessor, lease bonuses, third-party landman fees, third-party
broker costs and other reasonable and customary third-party costs and expenses
incurred to acquire oil, gas and other hydrocarbon properties and interests,
including leases and options, and (ii) in the case of an existing lease acquired
from a party other than the lessor, the purchase price for such lease. Such
costs shall not include any allocation of overhead or general and administrative
expenses.

(oo) “Management Equity Commitment” shall have the meaning ascribed thereto in
Section 2.1(d).

(pp) “Master Joint Operating Agreement” shall have the meaning ascribed thereto
in the definition of Joint Operating Agreement in Section 1.1(mm).

(qq) “Material Default” shall have the meaning ascribed thereto in Section 6.2.

(rr) “Non-Acquiring Party” shall have the meaning ascribed thereto in Section
3.1

(ss) “Party” and “Parties” shall have the meaning ascribed thereto in the
introductory paragraph.

(tt) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental authority, or any other entity.

(uu) “Phase One” shall have the meaning ascribed thereto in Section 2.1(a).

 

4



--------------------------------------------------------------------------------

(vv) “Phase One Properties” shall mean all of the oil, gas and other hydrocarbon
properties and interests, including leases and options, purchased by the Parties
in the AMI during Phase One.

(ww) “Phase Two” shall have the meaning ascribed thereto in Section 2.1(c).

(xx) “Proposal Date” shall have the meaning ascribed thereto in Section 4.1(b).

(yy) “Prospect Area” shall mean, with respect to each Initial Well drilled
during the term hereof, the Prospect Area established pursuant to Section 5.2.

(zz) “Relevant Interest” shall mean, with respect to any property or prospect,
each Party’s working interest share of such property or prospect. Prior to the
Equity Commitment Date, the Relevant Interest of each Party in the Phase One
Properties shall be 90% as to CEU and 10% as to Trigon. After the Equity
Commitment Date, (i) in the case of the Phase One Properties, CEU’s Relevant
Interest shall be equal to CEU’s AMI Interest and Trigon’s Relevant Interest
shall be an amount equal to 100% less CEU’s AMI Interest, and (ii) in the case
any other properties in the AMI, each Party’s Relevant Interest shall be
determined based upon the interest in such properties acquired by each Party.

(aaa) “Relevant Interest Notice” shall have the meaning ascribed thereto in
Section 2.1(d).

(bbb) “Representative” and “Representatives” shall have the meaning ascribed
thereto in Section 2.1(i).

(ccc) “Required Funder Commitment” shall have the meaning ascribed thereto in
Section 2.1(c).

(ddd) “Seismic Data” shall mean geophysical data and information (regardless of
the form or medium in which displayed or stored) that is acquired and processed
to yield a two-dimensional or three-dimensional picture of the subsurfaces and
shall include reprocessed data and all derivatives or products of or
enhancements to such data or information.

(eee) “Seismic Project” shall mean a project within the AMI to acquire permits,
options, leases, geological and 2-D or 3-D geophysical data and information or
to conduct other 2-D or 3-D exploration activity.

(fff) “Seismic Project Budget” shall have the meaning ascribed thereto in
Section 4.1(d).

(ggg) “Seismic Threshold Amount” shall have the meaning ascribed thereto in
Section 4.3(b).

(hhh) “Selling Party” shall have the meaning ascribed thereto in Section 10.2.

(iii) “Shoot Area” shall mean the area within the shoot outline for a Seismic
Project.

 

5



--------------------------------------------------------------------------------

(jjj) “Trigon” shall have the meaning ascribed thereto in the introductory
paragraph.

(kkk) “Trigon Base Capital” shall have the meaning ascribed thereto in
Section 2.1(a).

(lll) “Trigon Funded Capital” shall have the meaning ascribed thereto in
Section 2.1(a).

1.2 Interpretation. In this Agreement, unless a clear contrary intention
appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity or individually;

(c) reference to a gender includes the other gender;

(d) reference to any agreement (including this Agreement), document or
instrument means, unless specifically provided otherwise, such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;

(e) reference to any Applicable Law means, unless specifically provided
otherwise, such Applicable Law, as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any Section or other
provision of any Applicable Law means, unless specifically provided otherwise,
that Section provision of such Applicable Law, as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder;

(f) reference in this Agreement to any Article, Section, or Exhibit means such
Article or Section hereof or Exhibit hereto;

(g) “hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision thereof;

(h) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(i) “or” is not exclusive; and

(j) relative to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”.

 

6



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PROVISIONS

2.1 Preliminary Phase.

(a) CEU shall commit $22,500,000 (the “CEU Base Capital”) and Trigon shall
commit $2,500,000 (the “Trigon Base Capital”), for a total commitment of the
Parties of $25,000,000 in the aggregate (the “Committed Capital”), for the
acquisition of oil, gas and other hydrocarbon interests, including leases,
within the AMI from the date hereof until the Equity Commitment Date (such
period being referred to herein as “Phase One”). The interests to be acquired
and the terms of each acquisition, including lease terms, shall be proposed by
Trigon; provided however, during Phase One no interest within the AMI shall be
acquired by Trigon, or any Affiliate of Trigon, or any other party affiliated
with Trigon, without the prior consent of CEU. All leases shall provide that
they can be assigned to CEU (or a CEU affiliate designated in advance of signing
the lease) without the prior consent of the lessor, unless CEU (in its sole
discretion) otherwise agrees in writing. No party affiliated with Trigon shall
retain any interest or receive any fee or compensation in connection with such
acquisitions. CEU shall promptly deliver to Trigon 90% of the Lease Acquisition
Costs related to any Phase One Property, and Trigon shall fund the remaining 10%
of such Lease Acquisition Costs. In no event shall CEU be required to deliver to
Trigon an amount in excess of 90% of the Committed Capital during Phase One. All
amounts funded by CEU during Phase One shall be used solely for the purpose of
acquiring Phase One Property or for Seismic Projects or Seismic Data in which
CEU has elected to participate pursuant to Article IV. In connection with any
funding request, Trigon shall provide CEU, at least five (5) Business Days in
advance of funding, a detailed statement reflecting the interests acquired or to
be acquired with such funds and all Lease Acquisition Costs to be paid with such
funds. In no event shall CEU be required to fund its share of any Lease
Acquisition Costs more than one (1) Business Day in advance of the acquisition
of the applicable Phase One Property. The total amount advanced by CEU during
Phase One, whether for Lease Acquisition Costs or for a Seismic Project or
Seismic Data, is referred to as the “CEU Funded Capital” and the total amount
advanced by Trigon during Phase One, whether for Land Acquisition Costs or for a
Seismic Project or Seismic Data, is referred to as the “Trigon Funded Capital”.
The sum of the CEU Funded Capital and the Trigon Funded Capital is referred to
herein as the “Funded Capital”.

(b) All Phase One Property will be acquired in the name of Trigon (or an
affiliate of Trigon), who shall initially hold such property in trust for the
benefit of CEU as to its 90% interest therein. Trigon, or its affiliate, as
applicable, shall promptly execute and deliver an assignment (collectively, the
“Initial Assignments”), in form and substance substantially similar to Exhibit
0, (the “Approved Assignment”), assigning to CEU its 90% interest in each Phase
One Property. Trigon will file the Initial Assignments of record and shall
promptly notify CEU of such filing and provide a copy of the recorded Assignment
to CEU, all at CEU’s sole cost and expense.

(c) CEU acknowledges that Trigon does not have sufficient funds for the
development of the Phase One Properties and that Trigon will be seeking equity
capital from one or more institutional funders (collectively, a “Funder”) to
fund such activities. The date on which Trigon enters into a definitive written
agreement with a Funder (a “Funder Agreement”) with respect to the
capitalization of such acquisition and development activities, in a minimum

 

7



--------------------------------------------------------------------------------

amount equal to the Required Funder Commitment, is herein referred to as the
“Equity Commitment Date” and the period beginning on the Equity Commitment Date
and continuing for the term of this Agreement is referred to herein as “Phase
Two.” Trigon shall keep CEU fully informed as to the status of its negotiations
with the Funder, the principal terms of such funding, and the timing of the
Equity Commitment Date. Within one Business Day following the Equity Commitment
Date, Trigon shall deliver written notice (the “Funder Notice”) to CEU of the
Equity Commitment Date, the Funder Equity Commitment and the Management Equity
Commitment. For purposes of this Agreement, the “Required Funder Commitment”
shall mean an amount equal to the lesser of (i)$65 million, less the Management
Equity Commitment (as defined hereinafter), or (ii) $60 million.

(d) On or before fifteen (15) days following CEU’s receipt of the Funder Notice,
CEU shall deliver written notice (the “Relevant Interest Notice”) to Trigon
specifying CEU’s AMI Interest, the amount of the CEU Funded Capital and the
amount of the CEU Returned Capital. Within three (3) Business Days of receiving
the Relevant Interest Notice, Trigon shall pay to CEU, in cash or other
immediately available funds, an amount equal to (i) the CEU Funded Capital,
multiplied by (ii) (A) the difference between 0.90 and CEU’s AMI Interest
(expressed as a decimal), divided by (B) 0.90 (the “CEU Returned Capital”). For
instance, if the CEU Funded Capital is $22.5 million and CEU’s AMI Interest is
10%, Trigon would pay to CEU $20 million. For purposes of this Agreement:

(i) the “CEU Equity Percentage” shall mean a fractional interest (expressed as a
percentage) determined by dividing the CEU Base Capital, by the sum of (A) the
Committed Capital, (B) the amount of equity capital that the Funder has agreed
to contribute to the capital of Trigon in accordance with, and subject to the
terms and provisions of, the Funder Agreement (the “Funder Equity Commitment”)
and (C) any additional amounts that the management of Trigon agrees to
contribute to the capital of Trigon in accordance with, and subject to the terms
and provisions of, the Funder Agreement (the “Management Equity Commitment,”
which shall not include any amounts contributed by Trigon’s management to fund
the Trigon Funded Capital); and

(ii) “CEU’s AMI Interest” shall mean a fractional interest (expressed as a
percentage) that is specified by CEU in the Relevant Interest Notice, which
amount shall not be less than zero percent (0%) and shall not be more than the
greater of: (A) ten percent (10%), and (B) the lesser of (y) the CEU Equity
Percentage, or (z) twenty-five percent (25%).

(e) Upon receipt of the CEU Returned Capital, CEU shall assign an interest in
the Phase One Properties to Trigon, such that CEU retains only its Relevant
Interest. The assignments contemplated hereby shall occur as soon as reasonably
practical following payment of the CEU Returned Capital and shall be made
pursuant to an Assignment in form and substance substantially similar to the
Approved Assignment.

(f) After the Equity Commencement Date, acreage acquisitions by the Parties
within the AMI shall be covered by Article III.

(g) If Trigon shall fail to enter into a Funder Agreement by the Equity
Deadline, for a minimum equity commitment by the Funder equal to the Required
Funder

 

8



--------------------------------------------------------------------------------

Commitment, then the Parties shall cause the Phase One Properties and any
related Seismic Data, if any, to be sold. The Parties will jointly work to
market the Phase One Properties and Seismic Data, if any, to potential buyers.
The net proceeds from the sale will be distributed 90% to CEU and 10% to Trigon.
If (i) the Parties receive a written, bona fide, third party offer for the
purchase of the Phase One Properties for cash or other immediately available
funds, at a price that equals or exceeds the Funded Costs for the Phase One
Properties plus the Parties’ costs for Seismic Projects or Seismic Data, which
offer is not subject to any terms or conditions other than customary terms and
conditions for the purchase of non-producing oil and gas interests, that Trigon
is willing to accept, and CEU elects not to sell its interest in the Phase One
Properties pursuant to such offer and (ii) the offeror is unwilling to purchase
only Trigon’s 10% interest in the Phase One Properties at the offer price
(proportionately reduced for Trigon’s interest), Trigon shall have the right to
cause CEU to buy its interest in the Phase One Properties at the offer price
(proportionately reduced for Trigon’s interest) and CEU shall be obligated to
purchase Trigon’s interest in the Phase One Properties at such price, payable in
cash or other immediately available funds.

(h) If, within 180 days of the Equity Commitment Date, Trigon elects to sell or
market for sale any of its interest in the Phase One Properties, whether in one
or multiple transactions, and the aggregate purchase price for such properties
exceeds an amount equal to the CEU Returned Capital related to such properties
plus the Trigon Funded Capital related to such properties, then Trigon shall pay
to CEU, out of the aggregate net sale proceeds for such properties, 90% of such
excess. If such a sale or sales by Trigon within the 180-day period includes
properties other than Phase One Properties, the purchaser shall allocate the
purchase price for the properties being acquired from Trigon between the Phase
One Properties and the other properties. If CEU does not agree with the purchase
price allocation by the purchaser, then it shall have the preferential right to
buy the Phase One Properties from Trigon at the purchase price allocated by the
purchaser, in which case the provisions of this Section 2.1(h) shall apply to
the amounts paid by CEU for the Phase One Properties. CEU shall exercise its
preferential right to buy, if at all, within 10 Business Days after receiving
written notice from Trigon that it has executed a contract for sale and the
purchaser’s purchase price allocation. If CEU fails to timely exercise its
preferential right to buy hereunder, Trigon shall be free to sell the Phase One
Properties to the purchaser pursuant to the terms and conditions of the contract
and the purchaser’s purchase price allocation shall be binding on the Parties
for purposes of calculating the payments due to CEU under this Section 2.1(h).

(i) Each of Trigon and CEU shall designate in writing an individual (each a
“Representative” and together the “Representatives”) who will be the primary
contact person associated with the administration of this Agreement. During
Phase Two, the Representatives will meet on a regular basis and in any event no
less frequently than once each calendar quarter to review the current status of
the various projects, budgets and other matters involving the interests of the
parties. The Representatives will use their best efforts to schedule any such
meetings to shortly follow any similar meetings that Trigon may be having with
the Funder. During the term of this Agreement, Trigon shall, in addition to
other information and reports contemplated hereby, provide CEU with monthly
updates of the well production database (Aries file) and well completion
database and with quarterly updates of the structure and net pay isopach and the
cross sections for prospective acreage, and scouting maps covering the AMI.

 

9



--------------------------------------------------------------------------------

2.2 Activities within the AMI. During the term of this Agreement, Trigon and CEU
agree that their activities and operations within the AMI will be governed by
the terms and provisions of this Agreement and, where not prevented by an
existing third party joint operating agreement, the Master Joint Operating
Agreement and any applicable Individual Joint Operating Agreements. If there is
a conflict between the terms of this Agreement and the terms of the applicable
Joint Operating Agreement, the terms of this Agreement shall control the rights
and obligations of the Parties.

2.3 Relationship of Parties. This Agreement is not intended to create, nor shall
the same be construed as creating, any mining partnership, commercial
partnership or other partnership, fiduciary relationship or joint venture.
Rather, it is the intent and purpose of this Agreement to establish a
relationship which will be limited to the acquisition, evaluation, development,
exploration and operation of the lands, leases, wells and interests within the
AMI. Further, it is the intent of the Parties that the liabilities of each of
the Parties shall be several and not joint or collective. None of the Parties
shall be considered to have a fiduciary relationship with any other party and,
subject to the terms hereof, each Party shall be entitled to act in its own self
interest in dealing with the subject matter of this Agreement.

ARTICLE III

PROPERTY RELATED OBLIGATIONS

3.1 Properties and Interests within the AMI.

(a) It is not the intention of the Parties hereto to restrict, limit or
discourage a Party to this Agreement from acquiring or making an offer to
acquire (i.e., by purchase, trade, exchange, farm-in or other similar
transaction) additional oil, gas and other hydrocarbon properties and interests,
including leases and options (herein referred to “Hydrocarbon Interests”),
within the AMI; provided, however, that if a Party or any of its Affiliates (the
“Acquiring Party”) acquires any Hydrocarbon Interests within the AMI after the
Effective Date and on or before the earlier of (i) June 1, 2013, (ii) the date
that the Parties have jointly acquired Hydrocarbon Interests covering 60,000 or
more of net mineral acres in the AMI or (iii) the date that the Parties have
incurred $120 million in Lease Acquisition Costs for jointly owned Hydrocarbon
Interests within the AMI, the Acquiring Party shall provide written notice
within thirty (30) days of such acquisition to the other Party (the
“Non-Acquiring Party”). The written notice shall contain full particulars
concerning the acquisition and include a copy of any written agreement that
relates to such acquisition, including the terms of the acquisition and the
Lease Acquisition Costs associated with the acquisition. Upon request by the
Non-Acquiring Party, the Acquiring Party shall promptly make available for
inspection in the Acquiring Party’s offices all reasonably available information
related to the Hydrocarbon Interests to be acquired, including all reasonably
available title, environmental, geological, geophysical and well data and
information. The Acquiring Party shall provide the Non-Acquiring Party, at the
Non-Acquiring Party’s sole cost and expense, copies of all information
reasonably requested by the Non-Acquiring Party. The Non-Acquiring Party shall
have a period of thirty (30) days after the later of (i) the receipt of the
notice from the Acquiring Party and (ii) the date all information requested by
the Non-Acquiring Party was made available, in which to elect to purchase, on
the same terms and conditions as the Acquiring Party, an undivided interest in
the Hydrocarbon Interests so acquired equal to the Election Percentage. Such
election shall be exercised by delivering written notice thereof (the “AMI
Election Notice”) to the Acquiring Party within such 30-day period,

 

10



--------------------------------------------------------------------------------

which notice shall specify the property to which such notice relates and shall
be accompanied by cash or other immediately available funds equal to the
Acquiring Party’s Lease Acquisition Costs for such property times the Election
Percentage. Upon receipt of the AMI Election Notice and the Non-Acquiring
Party’s funds related to such notice, the Acquiring Party shall assign the
Non-Acquiring Party the Election Percentage of the Acquiring Party’s interest in
the Hydrocarbon Interests so acquired, using the same form of conveyance that
was used to convey the acquired properties to the Acquiring Party, but
containing a special warranty of title. Failure by the Non-Acquiring Party to
timely deliver an AMI Election Notice (accompanied by the Acquiring Party’s
applicable share of the Lease Acquisition Costs for the property to which the
notice relates) shall constitute a waiver by the Non-Acquiring Party of its
right to purchase the interest in the properties acquired by the Acquiring
Party.

(b) During the first six months of Phase Two, the Parties anticipate that they
will be actively acquiring additional Hydrocarbon Interests, including leases
and options, within the AMI. Trigon will keep CEU informed of its lease
acquisition activities and will provide CEU with all reasonably available
information related to the properties under consideration, including lease
terms, all reasonably available title, environmental, geological, geophysical
and well data and information for such properties. CEU shall not be required to
acquire any interest in any such properties, but if CEU desires to acquire an
interest equal to the Election Percentage, it shall pay the Election Percentage
of the Lease Acquisition Costs on or before the date that any amounts are paid
to the lessor and a failure to do so shall constitute an election not to acquire
any interest in such property, provided Trigon has delivered CEU at least ten
(10) Business Days prior written notice of such property acquisition together
with a statement of the Lease Acquisition Costs for such acquisition. Should
Trigon fail to deliver such notice, the provisions of Section 3.1(a) shall apply
to such acquisition. For any properties and interests acquired by CEU in
accordance with this Section 3.1(b), Trigon shall promptly assign CEU the
Election Percentage of Trigon’s interest in the properties so acquired using the
same form of conveyance that was used to convey the acquired properties to
Trigon, but containing a special warranty of title.

(c) During Phase One, the provisions of this Section 3.1 shall not apply to any
Hydrocarbon Interests acquired by The Family Tree Oil & Gas Corporation (“Family
Tree”), an Affiliate of Trigon, from those Persons (or their family members) and
corresponding properties listed on Exhibit 0 (the “Excluded Mineral Interests”);
provided, however that, in the event any Hydrocarbon Interests acquired by
Family Tree during Phase One includes any Excluded Mineral Interest that is not
already subject to an existing oil and gas lease, Family Tree shall lease such
minerals to Trigon pursuant to a lease agreement in form substantially similar
to that attached hereto as Exhibit 0, in which case CEU shall have the rights
set forth in Section 3.1(b) with respect to such lease. By its signature on the
signature page hereof, Family Tree hereby acknowledges and agrees to be bound by
the terms and provisions of this Section 3.1 and represents and warrants that
Exhibit 0 describes (i) all Persons who were contacted by Family Tree prior to
the Effective Date for the purpose of acquiring Hydrocarbon Interests, the
corresponding property owned by such Persons as to which Family Tree has made
inquiry, including the County in which such property is located and its
approximate location, if available, and (ii) a description of all oil, gas or
other mineral leases acquired by Family Tree within the AMI prior to the
Effective Date.

 

11



--------------------------------------------------------------------------------

3.2 Acreage within and without of the AMI. If an acquisition of properties or
interests by the Acquiring Party covers properties that are both within and
outside the AMI, the Acquiring Party shall only be obligated, in accordance with
the provisions of Section 3.1, to offer to the Non-Acquiring Party the
properties that are located within the AMI. In such event, the Acquiring Party
will in good faith provide the Non-Acquiring Party with a reasonable and
supportable allocation of the costs attributable to the acquired properties
located within the AMI, which allocation shall be agreed to by the Parties or
submitted for dispute resolution in accordance with the provisions of Article
XI. The allocation of costs shall be based upon the good faith allocations based
on fair market value. The Non-Acquiring Party’s right to elect to acquire the
oil and gas properties and interests hereunder shall be limited to properties
located within the AMI.

ARTICLE IV

SEISMIC RELATED OBLIGATIONS

4.1 Seismic Projects.

(a) During the term of this Agreement, Trigon may propose a Seismic Project to
CEU; provided that, Trigon may not propose any Seismic Project for 3-D
geophysical data during Phase One. Any and all proposals of a Seismic Project
shall be made in writing (and, at the request of CEU, shall include a technical
presentation) and shall include, but not be limited to, the following
information:

(i) a defined geological and geophysical objective;

(ii) the general exploratory objectives of the Seismic Project, including a
description of the Shoot Area and the shoot outline;

(iii) the equipment, shooting parameters, and methods to be used for the
acquisition of the data;

(iv) the estimated costs of permits, surface damages, options and/or leases to
be acquired ;

(v) the estimated costs, the anticipated commencement date, and the anticipated
completion date of the Seismic Project; and

(vi) any other relevant information.

(b) In the case of a Seismic Project proposed by Trigon, (i) the project may be
approved by CEU as proposed, (ii) CEU may recommend changes to the proposal, or
(iii) CEU may elect not to participate in such project. Within thirty (30) days
of the date that the proposal is delivered to CEU (the “Proposal Date”), CEU
shall provide Trigon with written notice of CEU’s (x) intention to proceed with
the project as proposed, (y) election not to proceed with the project, or
(z) counter-proposal for the project; provided, however, that a failure to
provide Trigon with a notice within such 30-day period shall constitute an
election to not participate in the Seismic Project as proposed. In the event
that CEU submits a counter-proposal, the Parties shall promptly attempt to
mutually agree on the parameters to be contained

 

12



--------------------------------------------------------------------------------

in a final Seismic Project. If the Parties are unable to agree on the parameters
to be contained in a final Seismic Project within forty-five (45) days after the
Proposal Date, the Seismic Project proposed by Trigon shall be deemed adopted
and CEU shall have five days after notice from Trigon to either approve or
reject such project.

(c) In the case of any jointly approved Seismic Project, Trigon shall be
responsible for the management of all seismic operations of the Parties within
the AMI including, but not limited to (i) the acquisition of seismic permits,
seismic data and initial data processing for each Seismic Project undertaken by
the Parties, (ii) the scheduling and selecting of contractors and seismic data
processors and (iii) conducting the day to day support activities including
land, geotechnical guidance, seismic acquisition, liability mitigation.

(d) If CEU elects to participate in a proposed Seismic Project, Trigon shall
establish a budget detailing the costs and expenses to be incurred in connection
with such Seismic Project (the “Seismic Project Budget”), which Seismic Project
Budget may be amended by the Parties from time to time. Approval by a Party of a
Seismic Project shall bind such Party to pay such Party’s Relevant Interest of
all costs and expenses incurred in connection with such Seismic Project to the
extent of the Seismic Project Budget.

4.2 Acquisition of Third Party Seismic Data. The Parties contemplate that
certain third party Seismic Data packages will be purchased after the Effective
Date. Trigon shall determine the Seismic Data to be acquired and submit the
details of such package to CEU; provided that, Trigon may not propose to acquire
any Seismic Data package for 3-D geophysical data during Phase One. If CEU
approves the purchase of such Seismic Data package, the Parties shall share the
costs of such Seismic Data based upon their Relative Interests in the properties
covered by the Seismic Data.

4.3 Non-Consent Provisions.

(a) If CEU does not elect to participate in a Seismic Project under Section 4.1
or does not approve the acquisition of a Seismic Data package under Section 4.2
and Trigon elects to proceed with such Seismic Project or the acquisition of
such Seismic Data package, then, in the case of any well drilled within the
Shoot Area of a Seismic Project or within the area covered by the Seismic Data,
Trigon shall recover 150% of CEU’s share of the costs associated with (i) such
Seismic Project (based upon CEU’s Relevant Interest in the properties covered by
the Shoot Area), or (ii) such Seismic Data package (based upon CEU’s Relevant
Interest in the properties covered by the Seismic Data), in each case out of
sales of production from the first three wells (one-third per well) drilled in
the Shoot Area or in the area covered by the Seismic Data, as the case may be,
in which CEU participates, but only to the extent such wells are drilled after
the completion of the Seismic Project or the acquisition of the Seismic Data, as
the case may be.

(b) The non-consent provisions of this Section 4.3 shall only apply to the first
$4 million in the aggregate (the “Seismic Threshold Amount”) in costs incurred
by Trigon for Seismic Projects or for the acquisition of Seismic Data.

4.4 Ownership of Seismic Data. Except as otherwise provided in this Section 4.4,
the Parties shall jointly own all Seismic Data acquired within the AMI and each
Party shall be

 

13



--------------------------------------------------------------------------------

entitled to a copy of all Seismic Data; provided, however, that in the event
(i) Trigon proposes a Seismic Project or to acquire Seismic Data and CEU does
not participate in such Seismic Project or approve the acquisition of such
Seismic Data, and (ii) the non-consent cost recovery provisions of Section
4.3(a) do not apply to such Seismic Project or Seismic Data because the costs
incurred by the Parties on Seismic Projects or for Seismic Data have previously
exceeded the Seismic Threshold Amount, then CEU shall have no rights with
respect to any Seismic Data resulting from such Seismic Project or acquisition.
In the event any third-party Seismic Data is licensed by Trigon, Trigon will
secure a joint license for CEU if available at no additional cost. If not
available, CEU shall not jointly own, or be entitled to a copy of, such Seismic
Data but Trigon shall use its best efforts to secure rights in the license
agreement for CEU, its consultants and prospective purchasers to view such
Seismic Data. In all cases, CEU shall have the right to view such Seismic Data
in Trigon’s offices.

ARTICLE V

DRILLING RELATED OBLIGATIONS

5.1 Drilling Operator.

(a) Where not prevented by an existing third party joint operating agreement,
Trigon shall be designated as operator under the terms of the Individual Joint
Operating Agreement for any and all wells commenced by the Parties within the
AMI; provided that, no Party shall have any obligations as operator under a
Joint Operating Agreement until an Initial Well has been proposed for a Prospect
Area; and provided further that the Party owning the largest Relevant Interest
within a Prospect Area shall have the right to remove the operator, with or
without cause, and to designate a replacement operator.

(b) With respect to any drilling operations to be commenced hereunder, the Party
designated as operator herein shall commence drilling operations as promptly as
possible after the approval of the relevant AFE (and in any event within 120
days after such approval or such earlier time as may be necessary to maintain
any leases within the AMI).

(c) Each AFE shall be accompanied by the following information:

(i) scouting map with surface and bottom hole of proposed well and all immediate
offset wells;

(ii) indication of whether the AFE is for the first well in a Prospect Area
(i.e., an Initial Well) or increased density well;

(iii) outline of proposed Prospect Area and drilling unit;

(iv) copy of permit - if filed;

(v) economics for most-likely, low and high cases; and

(vi) arb line down well path – if 3D available.

5.2 Proposals to Drill Wells.

 

14



--------------------------------------------------------------------------------

(a) During the term of this Agreement, drilling proposals may be made by either
Party in accordance with the provisions of the applicable Joint Operating
Agreement.

(b) If either Party recommends the drilling of a well and third parties would
have the right to participate in the drilling of the proposed well, the proposal
shall first be made only to the Parties to this Agreement.

(c) A drilling proposal for an Initial Well shall specify the Prospect Area for
such well, which shall be the drilling unit related to such well, not to exceed
640 acres (plus a variance of up to 10%).

5.3 Drilling, Completion and Other Elections. The provisions of the Joint
Operating Agreement shall govern the procedures for making elections to
participate in the costs of a proposed well, other subsequent operations,
proposed completion operations or in proposed optional operations. If a
third-party joint operating agreement is in effect and does not contain the same
in or out elections as are contained in the Master Joint Operating Agreement
with regard to the Initial Well drilled in any Project Area, then no later than
the second Business Day prior to the end of the time period for a Party to elect
to participate in the drilling of the Initial Well under such third party joint
operating agreement, a Party hereto that intends to elect not to participate in
the Initial Well will offer to convey its interest in the Project Area for such
Initial Well to the other Party provided the other Party elects to participate
in such Initial Well to the extent of both Parties interest. Such conveyance
shall be at no cost to the participating Party, except as contemplated by
Section 5.4.

5.4 Prospect Relinquishment.

(a) If a Party elects not to participate in an Initial Well, the
non-participating Party shall relinquish to the other Party, at no cost, all of
its oil, gas and other hydrocarbon properties and interests, including leases,
permits and options, in the Prospect Area for that Initial Well, as to all
depths from the surface to 100 feet beneath the deepest stratigraphic interval
penetrated by the Initial Well; provided, however, that if the Initial Well is
not spudded within the time period contemplated by Section 5.1(b), and drilled
to its target depth or the target formation with due diligence, then no
relinquishment shall occur hereunder.

(b) If a Party elects not to participate in any well other than an Initial Well
the non-participating Party shall be subject to the nonconsent provisions in the
Joint Operating Agreement on a well-by-well basis for any remaining wells
drilled in the relevant Prospect Area.

ARTICLE VI

TERM; TERMINATION

6.1 Term. This Agreement shall terminate when the properties jointly owned by
the Parties within the AMI are seventy-five percent (75%) developed or at such
earlier time as Trigon or CEU disposes of all of its respective interest in the
properties subject to this Agreement.

6.2 Termination. In the event of a Material Default by any Party, the
non-defaulting Party shall have the right to terminate this Agreement by
delivering a notice of termination to the

 

15



--------------------------------------------------------------------------------

defaulting Party, which termination will occur ninety (90) days following the
defaulting Party’s receipt of such notice. For purposes of the foregoing, a
“Material Default” shall mean each of the following events, after thirty
(30) days’ notice and failure to cure except in the case of a default pursuant
to Section 6.2(b) which shall require no advance notice):

(a) in the case of either Party, if such Party is in material breach of its
obligations under this Agreement;

(b) in the case of either Party, upon the following:

(i) any decree or order for relief in respect to such Party is entered under any
bankruptcy, reorganization, receivership, compromise, arrangement, insolvency,
readjustment or debt, dissolution or liquidation or similar law, whether now or
hereafter in effect, of any jurisdiction;

(ii) such Party petitions or applies to any tribunal for, or consents to, the
appointment of, or taking possession by, a trustee, receiver, custodian,
liquidator or similar official of such Party, or of any substantial part of the
assets of such Party or commences a voluntary case under the bankruptcy law of
any jurisdiction;

(iii) any such petition or application is filed, or any such proceedings are
commenced, against such Party and such Party by any act indicates its approval
thereof, consent thereto or acquiescence therein, or an order, judgment or
decree is entered appointing any such trustee, receiver, custodian, liquidator
or similar official, or approving the petition in any such proceedings, and such
order, judgment or decree remains unstayed and in effect for more than sixty
(60) days; or

(iv) any order, judgment or decree is entered in any proceedings against such
Party decreeing the dissolution of such Party and such order, judgment or decree
remains unstayed and in effect for more than sixty (60) days.

6.3 Survival Following Termination. Notwithstanding the foregoing, the following
shall survive the termination of this Agreement and shall be binding upon any
successor and assign to the Party’s interests within the AMI:

(a) All applicable Joint Operating Agreements.

(b) At the non-defaulting Party’s election, all provisions of Article III,
Article VIII and Article IX.

(c) In the event either party disposes of all of its interest in the properties
subject to this Agreement, at the disposing party’s election, all provisions of
Article III, but only to the extent the purchaser agrees to be bound by the
terms of Article III.

(d) In the event either party disposes of all of its interest in the properties
subject to this Agreement, at the non-disposing party’s election, all provisions
of Article VIII and Article IX.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

FORCE MAJEURE

If any Party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this Agreement, other than the obligation to make
money payments, that Party shall give the other Party prompt written notice of
the force majeure event with reasonably full particulars concerning the same;
thereupon, the obligations of the Party giving the notice, so far as they are
affected by the force majeure, shall be suspended during, but no longer than,
the continuance thereof. The affected Party shall use all reasonable diligence
to remove the force majeure event as quickly as practicable; provided, however,
no Party shall be required against its will to settle any labor dispute. For the
purpose of this Agreement, the term force majeure shall mean an act of the
public enemy, war, terrorism, blockade, public riot, lightning, fire, storm,
flood, explosion, governmental action, governmental delay (including delays for
environmental assessments and environmental impact statements), restraint or
inaction, unavailability or failure of equipment, and any other cause, whether
of the kind specifically enumerated herein or not, which is not reasonably
within the control of the Party claiming force majeure.

ARTICLE VIII

CONFIDENTIALITY

8.1 Confidentiality of Each Party’s Information. Each of the Parties covenants
and agrees that it will not, and it will use its best efforts to cause its
Affiliates not to, unless authorized in writing by the other Party, disclose to
any Person and shall hold in the strictest of confidence any sole and separate
(as opposed to jointly owned) confidential or proprietary information of the
other Party, whether of a technical, financial, commercial or other nature,
except:

(a) to such Party’s officers, directors, employees, attorneys, accountants, and
other professionals to whom, and only to the extent that, such disclosure is
necessary in furtherance of the purposes of this Agreement; provided, however,
that the disclosing Party shall be responsible for ensuring that such Persons
comply with the confidentiality and non-use undertakings in this Article VIII
and shall take reasonable precautions to ensure such compliance whether by
agreement, establishment of internal regulations, or otherwise;

(b) to the extent required by Applicable Law, but in the event of any proposed
disclosure the Party from which disclosure is required or sought shall seek the
assistance of the other Party to protect information in which such other Party
has an interest to the extent reasonably possible under the circumstances;

(c) to the extent that the disclosing Party can establish that the information:
(i) was generally available in the public domain, provided such availability was
not the result of a violation of this Agreement; (ii) was lawfully obtained from
a source under no obligation of confidentiality, directly or indirectly, to the
Party opposing the disclosure; (iii) was disclosed to the general public with
the written approval of the Party opposing the disclosure; or (iv) was in the
files, records or knowledge of the Party proposing disclosure prior to the
initial disclosure to such Party by the other Party;

(d) to any Person or Persons considering acquiring all or any portion of a
Party’s interest in any project, prospect, property or well, in which event a
Party shall be

 

17



--------------------------------------------------------------------------------

permitted to disclose the confidential or proprietary information relevant to
such project, prospect, property or well to the Person or Persons considering
acquiring such interest, and then only if the Person or Persons to whom the
disclosure is made is bound by a confidentiality agreement, in substantially the
form attached hereto as Exhibit 0 (the “Accepted CA”); and

(e) to a bank, commercial lender or other financing party, including potential
equity investors, in connection with a loan transaction or other financing
agreement, or equity investment with the disclosing Party; provided that the
Person to whom the disclosure is made is bound by a confidentiality agreement in
substantially the form of the Accepted CA.

8.2 Restrictions on Use. Each of the Parties covenants and agrees for itself and
its respective Affiliates and its and their respective successors and assigns
that it shall not use any proprietary or confidential information of the other
Party, except in furtherance of the activities contemplated by this Agreement or
as otherwise expressly permitted by this Agreement. Each Party shall cause its
and its Affiliates, officers, directors, employees, attorneys, accountants and
agent to also abide by such restrictions on the use of such information and
shall be responsible for any failure of such persons to do so.

8.3 Violations. Each Party agrees that any violation of the obligations of
confidentiality and non-use set forth herein would be likely to be highly
injurious to the other Party. The Parties consent and agree that if a Party
violates any of the provisions of this Article VIII, the non-disclosing Party
may be entitled, in addition to any other rights and remedies that it may have,
including money damages, to apply to any court of law or equity of competent
jurisdiction for specific performance and for injunctive or other relief in
order to enforce or prevent any continuing violation of the provisions hereof.

ARTICLE IX

RESTRICTIONS ON DATA

9.1 Restrictions on Data. All Data which is acquired for the joint account of
the Parties shall be owned equally by the Parties in accordance with the terms
of this Agreement and shall be kept confidential for so long as any obligations
remain outstanding under this Article IX. No Party may disclose, transfer, sell,
exchange or otherwise convey any jointly acquired Data to any Person except as
provided hereinbelow.

(a) Data acquired jointly by the Parties during the term of this Agreement shall
only be disclosed, transferred, sold, exchanged or otherwise conveyed as
follows:

(i) to such Party’s officers, directors, employees, attorneys, accountants, and
other professionals to whom, and only to the extent that, such disclosure is
necessary in furtherance of the purposes of this Agreement or in connection with
a proposed sale, financing or equity raise; provided, however, that the
disclosing Party shall be responsible for ensuring that such Persons comply with
the confidentiality and non-use undertakings in this Article IX and shall take
reasonable precautions to ensure such compliance whether by agreement,
establishment of internal regulations, or otherwise;

 

18



--------------------------------------------------------------------------------

(ii) If a Party desires to sell down all or any portion of its interest in any
project, prospect, property or well, such Party shall only be permitted to
disclose the Data relevant to such project, prospect, property or well to the
Person or Persons considering acquiring such interest, and then only if the
Person or Persons to whom the disclosure is made is bound by a confidentiality
agreement, in substantially the form of the Accepted CA.

(iii) Either Party may disclose jointly acquired Data to a bank, commercial
lender or other financing party, including potential equity investors, in
connection with a loan transaction or other financing agreement or equity
investment with such Party and may pledge its Relevant Interest in or to such
Data as collateral security in connection with any such loan or financing
agreement; provided that the Person to whom the disclosure is made is bound by a
confidentiality agreement, in substantially the form of the Accepted CA.

(iv) By mutual agreement of the Parties.

(b) No Party may transfer to any Person any jointly owned Geological Data for so
long as the property to which such Geological Data relates is within the AMI.
Thereafter such Geological Data may be transferred without restriction, except
as otherwise governed by this Agreement); provided, however, that either Party
may transfer an interest in Geological Data to a purchaser from such Party of
property in the AMI.

ARTICLE X

ASSIGNMENT

10.1 Assignment of Agreement. The terms and conditions contained in this
Agreement are personal in nature and this Agreement shall not be assignable, in
whole or in part, by either Party without the prior written consent of the other
Party, which shall not be unreasonably withheld; provided, however, that each
Party may assign any or all of its rights under this Agreement to an Affiliate
of such Party without the consent of the other Party, but such assignment shall
not release the assigning Party from any of its obligations under this
Agreement. For purposes of this provision, “Affiliate” means any entity which
directly or indirectly controls, is controlled by, or is under common control
with the assigning Party. The term “control” (including the terms “controlled
by” and “under common control with”) as used in the preceding sentence means the
possession, directly or indirectly, of the power to direct and cause the
direction of management and policies of an entity. In no event will
Constellation Energy Partners LLC be deemed an Affiliate of CEU.

10.2 Tag-Along Rights. If a Party (the “Selling Party”) that owns a majority
interest in the properties within the AMI receives a bona fide offer to purchase
its interest in the properties and the Selling Party desires to accept such
offer, the Selling Party shall notify the other Party in writing (the “Tag Along
Notice”) of all of the material terms and conditions of such offer at least
thirty (30) days prior to any proposed sale including (i) the name of the
proposed purchaser, (ii) the interests to be sold (the “Initial Interest”),
(iii) if applicable, any additional interest that the proposed transferee is
willing to purchase contemporaneously with the acquisition of the Initial
Interest (the “Additional Interest” and, together with the Initial Interest, the
“Maximum Interest”), (iv) the amount and type of consideration to be paid by the
proposed purchaser and (v)

 

19



--------------------------------------------------------------------------------

the expected location and date of the closing of such sale. If the other Party
wishes to participate in the proposed sale by the Selling Party, the other Party
must so notify the Selling Party in writing not more than 10 Business Days after
the date or receipt of the Tag Along Notice, failing which the other Party shall
not be entitled to participate in such proposed sale and shall relinquish any
and all rights to participate therein. Such written notice shall include the
amount of interest in the properties to be sold that the other Party wishes to
sell, such amount not to exceed the product of (1) the Maximum Interest
multiplied by (2) a fraction, the numerator of which shall be the Selling
Party’s Relevant Interest in the properties to be sold and the denominator of
which is the sum of the Selling Party’s Relevant Interest in the properties to
be sold and the other Party’s Relevant Interest in the properties to be sold, it
being the intent of the Parties that, in connection with any sale by a Selling
Party that the other Party shall have the right to sell all or a portion of its
interests in the properties being sold, proportionately with the Selling Party
based upon their respective interests in the properties being sold,
notwithstanding that an election to do so may reduce the interest to be sold by
the Selling Party. In the event the other Party elects to participate in the
proposed sale the other Party shall fully cooperate with the Selling Party in
connection with such sale and shall take all actions reasonably requested by the
Selling Party (including executing and delivering a purchase agreement, on terms
similar to those by which the Selling Party will be bound, with the purchaser)
in connection with such sale. Notwithstanding the foregoing, in the event the
Tag Along Notice does not include a fully executed purchase and sale agreement
or, if subsequent to the receipt of a copy of the Tag Along Notice together with
a fully executed copy of the Purchase and Sale Agreement, the purchase and sale
agreement is amended by the Selling Party and the proposed purchaser, the
Selling Party shall deliver to the other Party a subsequent Tag Along Notice
together with a fully executed copy of the purchase and sale agreement or the
amendment to the purchase and sale agreement and, if the other Party wishes to
change its election to participate or not participate in the proposed sale by
the Selling Party, the other Party shall so notify the Selling Party in writing
not more than 10 Business Days after the date or receipt of the subsequent Tag
Along Notice, failing which the other Party shall not be entitled to change its
prior election to participate or not participate in such proposed sale.

ARTICLE XI

DISPUTE RESOLUTION

11.1 Dispute; Mutual Resolution. The Parties will attempt in good faith to
mutually resolve any and all disagreements, controversies or claims arising out
of, relating to or in connection with this Agreement (including any
modifications or amendments thereof) or the scope, breach, termination,
interpretation or validity thereof (“Dispute”).

11.2 Mandatory and Binding Arbitration. Any and all Disputes which cannot be
resolved through the mutual agreement of the Parties shall be resolved by
mandatory and binding arbitration administered by the American Arbitration
Association (the “AAA”) in accordance with the terms of this Article XI and its
Commercial Arbitration Rules. In the event of any inconsistency between this
Article XI and such rules, this Article XI shall control. Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction.

 

20



--------------------------------------------------------------------------------

11.3 No Waiver; Preservation of Remedies. Neither any provision of this Article
XI nor the exercise of any rights under this Article XI shall limit the right of
any Party to employ other remedies, including, without limitation,
(1) foreclosing against any real or personal property collateral or other
security by the exercise of a power of sale under a deed of trust, mortgage, or
other security agreement or instrument, or Applicable Law, (2) exercising
self-help remedies (including set-off rights) or (3) obtaining provisional or
ancillary remedies such as injunctive relief, sequestration, attachment,
garnishment, or the appointment of a receiver from a court having jurisdiction
before, during, or after the pendency of any arbitration. The institution and
maintenance of an action for judicial relief or pursuit of provisional or
ancillary remedies or exercise of self-help remedies shall neither constitute a
waiver of the right of any Party, including the plaintiff therein, to submit the
Dispute to arbitration nor render inapplicable the compulsory arbitration
provisions hereof. Without limitation of the foregoing, the Parties shall be
entitled to the benefits of each and all of the remedies and assistance provided
for by Applicable Law.

11.4 Statute of Limitations. All statutes of limitation that would otherwise be
applicable shall apply to any arbitration proceeding.

11.5 Scope of Award and Modification or Vacation of Award. The arbitrators shall
resolve all Disputes in accordance with the applicable substantive law. Any
arbitrators shall be practicing attorneys licensed to practice law in the State
of Texas and shall be knowledgeable in the subject matter of the Dispute. With
respect to a Dispute in which the claim or amount in controversy does not exceed
$1,000,000, a single arbitrator (who shall have authority to render a maximum
award of $1,000,000, including all damages of any kind but excluding costs and
fees) shall be chosen and shall decide the Dispute. With respect to a Dispute in
which the claim or amount in controversy exceeds $1,000,000, the Dispute shall
be decided by a majority vote of three (3) arbitrators, who shall be chosen as
follows: (i) each Party shall elect an arbitrator, in such Party’s sole
discretion; and (ii) each of the arbitrators so elected shall mutually agree on
a third arbitrator. The arbitrators may grant any remedy or relief that the
arbitrators deem just and equitable and within the scope of this Article XI. The
arbitrators may also grant such ancillary relief as is necessary to make
effective the award. In all arbitration proceedings in which the amount in
controversy exceeds $1,000,000, in the aggregate, the Parties shall have in
addition to the limited statutory right to seek vacation or modification of any
award pursuant to the Applicable Law, the right to seek vacation or modification
of any award that is based in whole, or in part, on an incorrect ruling of law;
provided, however, that any such application for vacation or modification of an
award based on an incorrect ruling of law must be filed in a court having
jurisdiction over the Dispute within thirty 30 days from the date the award is
rendered. The arbitrator’s findings of fact shall be binding on all Parties and
shall not be subject to further review except as otherwise allowed by Applicable
Law.

 

21



--------------------------------------------------------------------------------

11.6 Other Matters. To the maximum extent practicable, an arbitration proceeding
hereunder shall be concluded within 180 days of the filing of the Dispute with
the AAA. All arbitration proceedings shall be conducted in Houston, Texas in the
English language. Arbitrators shall be empowered to impose sanctions and to take
such other actions as the arbitrators deem necessary to the same extent a judge
could do pursuant to the Federal Rules of Civil Procedure, the Texas Rules of
Civil Procedure and Applicable Law. This Article XI constitutes the entire
agreement of the Parties with respect to its subject matter and supersedes all
prior discussions, arrangements, negotiations, and other communications on
dispute resolution. The provisions of this Article XI shall survive any
termination, amendment, or expiration of this Agreement, unless the Parties
otherwise expressly agree in writing. To the extent permitted by Applicable Law,
the arbitrator shall have the power to award recovery of all costs and fees
(including attorneys’ fees, administrative fees and arbitrators’ fees) to the
prevailing Party. This Article XI may be amended, changed, or modified only by
the express provisions of a writing which specifically refers to this Article XI
and which is signed by all the Parties hereto. If any term, covenant, condition
or provision of this Article XI is found to be unlawful or invalid or
unenforceable, such illegality or invalidity or unenforceability shall not
affect the legality, validity or enforceability of the remaining parts of this
Article XI, and all such remaining parts hereof shall be valid and enforceable
and have full force and effect as if the illegal, invalid or unenforceable part
had not been included. Each Party agrees to keep all Disputes and arbitration
proceedings strictly confidential, except for disclosures of information
required in the ordinary course of business of the Parties or by Applicable Law.

ARTICLE XII

REPRESENTATION AND WARRANTIES

12.1 Representations and Warranties of Trigon. Trigon represents and warrants to
CEU as follows:

(a) Trigon is a limited liability company duly organized and in good standing
under the laws of the State of Delaware and is qualified to do business in
Texas. Trigon has all requisite power and authority to carry on its business as
presently conducted and to execute, deliver, and perform this Agreement and
carry out the transactions contemplated under this Agreement.

(b) The execution and delivery by Trigon of this Agreement, the consummation of
the transactions set forth herein and the performance by Trigon of its
obligations hereunder have been duly and validly authorized by all requisite
limited liability company action on the part of Trigon and will not (i) violate,
or conflict with, any provision of Trigon’s governing documents, or any
provision of any statute, rule or regulation applicable to Trigon or any
material lease, contract, agreement, instrument or obligation to which Trigon is
a party or by which Trigon is bound, or (ii) violate, or conflict with any
judgment, decree or order applicable to Trigon.

(c) This Agreement has been duly authorized, executed and delivered by Trigon.
All instruments required to be delivered by Trigon pursuant to this Agreement
shall be duly authorized, executed and delivered by Trigon. This Agreement and
all documents executed by Trigon in connection with this Agreement shall
constitute legal, valid and binding obligations of Trigon, enforceable against
Trigon in accordance with their terms, subject to the effects of

 

22



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium and similar laws from time to
time in effect, as well as general principles of equity.

(d) There are no unsatisfied judgments or injunctions issued by a court of
competent jurisdiction or other governmental agency outstanding against Trigon
that would be reasonably expected to materially interfere with Trigon’s ability
to enter into this Agreement or consummate the transactions contemplated under
this Agreement.

(e) Trigon has incurred no obligation or liability, contingent or otherwise, for
brokers’ or finders’ fees for which CEU shall have any obligation or liability.

(f) There are no bankruptcy, insolvency, reorganization or receivership
proceedings filed or served on Trigon, pending against Trigon or being
contemplated by Trigon, or to Trigon’s knowledge, threatened against Trigon.

(g) Trigon (i) is not entering into this Agreement with the intent to hinder,
delay or defraud creditors, (ii) is solvent, (iii) will not become insolvent as
a result of the transactions contemplated by this Agreement, (iv) is capable of
paying its debts as they mature, and (v) is receiving a reasonably equivalent
value in exchange for the obligations set forth herein.

12.2 Representations and Warranties of CEU. CEU represents and warrants to
Trigon as follows:

(a) CEU is a limited liability company duly organized and in good standing under
the laws of the State of Delaware. CEU has all requisite power and authority to
carry on its business as presently conducted and to execute, deliver, and
perform this Agreement and carry out the transactions contemplated under this
Agreement.

(b) The execution and delivery by CEU of this Agreement, the consummation of the
transactions set forth herein and the performance by CEU of its obligations
hereunder have been duly and validly authorized by all requisite limited
liability company action on the part of CEU and will not (i) violate, or
conflict with, any provision of CEU’s governing documents, or any provision of
any statute, rule or regulation applicable to CEU or any material lease,
contract, agreement, instrument or obligation to which CEU is a party or by
which CEU is bound, or (ii) violate, or conflict with any judgment, decree or
order applicable to CEU.

(c) This Agreement has been duly authorized, executed and delivered by CEU. All
instruments required to be delivered by CEU pursuant to this Agreement shall be
duly authorized, executed and delivered by CEU. This Agreement and all documents
executed by CEU in connection with this Agreement shall constitute legal, valid
and binding obligations of CEU, enforceable against CEU in accordance with their
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium and similar laws from time to time in effect, as well as general
principles of equity.

(d) There are no unsatisfied judgments or injunctions issued by a court of
competent jurisdiction or other governmental agency outstanding against CEU that
would be reasonably expected to materially interfere with CEU’s ability to enter
into this Agreement or consummate the transactions contemplated under this
Agreement.

 

23



--------------------------------------------------------------------------------

(e) CEU has incurred no obligation or liability, contingent or otherwise, for
brokers’ or finders’ fees for which CEU shall have any obligation or liability.

(f) There are no bankruptcy, insolvency, reorganization or receivership
proceedings filed or served on CEU, pending against CEU or being contemplated by
CEU, or to CEU’s knowledge, threatened against CEU.

(g) CEU (i) is not entering into this Agreement with the intent to hinder, delay
or defraud creditors, (ii) is solvent, (iii) will not become insolvent as a
result of the transactions contemplated by this Agreement, (iv) is capable of
paying its debts as they mature, and (v) is receiving a reasonably equivalent
value in exchange for the obligations set forth herein.

ARTICLE XIII

MISCELLANEOUS

13.1 Entire Agreement; Amendment and Waiver. This Agreement, together with all
Appendices, Exhibits or Schedules attached hereto and thereto and all agreements
and instruments to be executed and delivered by the Parties pursuant hereto and
thereto, contains the entire agreement between the Parties relating to the
subject matter hereof and supersedes any other prior agreement or arrangement
and understanding between the Parties regarding the subject matter of this
Agreement. No representation, warranty, covenant, obligation, promise,
inducement or statement of intention has been made by any of the Parties which
is not expressed in this Agreement. This Agreement may be amended or changed
only by written instrument duly executed by all the Parties thereto, and any
amendment or change which is not so documented shall not be effective as to the
Parties. Except as expressly provided herein to the contrary, provisions of this
Agreement may be waived only by the Party thereto entitled to the benefit
thereof by evidencing such waiver in writing, executed by such Party. Except to
the extent waiver or satisfaction is deemed to exist by the express terms of
this Agreement, the failure of any Party hereto to enforce at any time any of
the provisions of this Agreement shall in no way be construed to be a waiver of
any such provision, nor in any way to affect the validity of this Agreement or
any part thereof or the right of any Party thereafter to enforce each and every
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

13.2 Severability. This Agreement is intended to be performed in accordance with
and only to the extent permitted by all applicable legal requirements. If any
provision of this Agreement or the application thereof to any Person or
circumstance shall for any reason and to any extent, be invalid or
unenforceable, then the performance of such offending provision shall be excused
by the Parties hereto, but the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby, but rather shall be enforced to the greatest extent permitted by law.

13.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the substantive federal laws of the United States and the
internal laws of the State of Texas (principles of conflict of laws excluded).

13.4 Notices. Any and all notices, requests, consents or other communications
permitted or required to be given under the terms of this Agreement shall be in
writing and shall

 

24



--------------------------------------------------------------------------------

be deemed received (a) if given by electronic transmission (as defined in
Section 13.8), when transmitted if transmitted on a business day and during
normal business hours of the recipient, and otherwise on the next business day
following transmission, (b) if given by certified mail, return receipt
requested, postage prepaid, three business days after being deposited in the
United States mails and (c) if given by Federal Express or other overnight
carrier service or other means, when received or personally delivered. The
mailing address and facsimile number of each of the Parties is as follows, which
address and number may be changed by notice given in the manner provided in this
Section 13.4:

 

If to CEU:

 

CEU Eagle Ford, LLC

c/o Constellation Energy

     Commodities Group, Inc.

Four Houston Center

1221 Lamar St., Suite 750

Houston, TX 77010

Attn: Joseph Joyce

Email:Joseph.Joyce@constellation.com

Fax: (713) 652-5596

 

  

If to Trigon:

 

Trigon Energy Partners LLC

900 W. Parkwood

Friendswood, TX 77546

Attn: L. Mackie Cannon

Email: mcannon@ticdenver.com

Fax: (281) 317-8221

with a copy to:

 

Constellation Energy Commodities Group, Inc.

111 Market Place, Suite 500

Baltimore, MD 21202

Attn: General Counsel

Fax: (410) 468-3499

  

13.5 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

13.6 Headings. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.

13.7 Legal Representation of the Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party shall not apply to any construction or interpretation hereof
or thereof.

13.8 Electronic Transmission. Each of the Parties hereto agrees that (i) any
consent or signed document transmitted by electronic transmission shall be
treated in all manner and respects as an original written document, (ii) any
such consent or document shall be considered to have the same binding and legal
effect as an original document and (iii) at the request of any Party hereto, any
such consent or document shall be re-delivered or re-executed, as appropriate,
by the relevant Party or Parties in its original form. Each of the Parties
further agrees that they

 

25



--------------------------------------------------------------------------------

will not raise the transmission of a consent or document by electronic
transmission as a defense in any proceeding or action in which the validity of
such consent or document is at issue and hereby forever waives such defense. For
purposes of this Agreement, the term “electronic transmission” means any form of
communication not directly involving the physical transmission of paper, that
creates a record that may be retained, retrieved and reviewed by a recipient
thereof, and that may be directly reproduced in paper form by such a recipient
through an automated process.

13.9 Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which shall
constitute but one instrument.

[Signatures on Following Page]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

TRIGON: Trigon Energy Partners LLC By:  

/s/ L.M. Cannon

Name:   L.M. Cannon Title:   Manager CEU: CEU Eagle Ford, LLC By:  

/s/ Stu Rubenstein

Name:   Stu Rubenstein Title:   Chief Operating Officer

For purposes of acknowledging and agreeing to the terms and provisions of
Article III:

 

The Family Tree Oil & Gas Corporation By:  

/s/ Michael Dykes

Name:  

Michael Dykes

Title:   Secretary

[Signature Page to Lease Acquisition and Development Agreement]



--------------------------------------------------------------------------------

Exhibit A

Counties in Eagle Ford

The following Texas counties:

        Zavalla

        Dimmitt

        Webb

        Frio

        LaSalle

        Atascosa

        McMullen

        Duval

        Live Oak

        Wilson

        Karnes

        Bee

        Gonzales

        DeWitt

        Goliad

        Victoria

        Lavaca